This Office action is in response to the amendment filed 6/22/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, Lines 2-3 which recites a generic placeholder “a component of a memory sub-system” coupled with the functional language “determining… workload characteristics…”
Claim 16, Lines 3-4 which recites a generic placeholder “a performance shaping component...” coupled with the functional language “determining…” and “altering…”
Claims 17-20 depend upon claim 1 and recites “a performance shaping component” and similarly invokes 35 U.S.C. 112(f) for the same reasons as outlined above.
Claim 21, Line 2 recites “a memory component” and Lines 3-4 recites “a performance shaping component” and similarly invokes 35 U.S.C. 112(f) for the same reasons as outlined above.
Claims 22-25 depend upon claim 21 and similarly invokes 35 U.S.C. 112(f) for the same reasons as outlined above.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In regards to the claimed “performance shaping component,” the specification discusses the performance shaping component 113 to be in the form of circuitry to selectively throttle or delay data written (see Paragraph [0052] of the instant specification). In regards to “a component of a memory sub-system,” the specification discusses that a memory sub-system controller 115 which includes a processor 117 (see Paragraph [0047]) performs the other functions described. 


Claim Objections
Claim 16 is objected to because of the following informalities: Line 14 recites the limitation “or any combination thereof” which should be omitted from the claims. The recited workload characteristics linked by “and” (see Lines 10-11 recite “an amount of time that the data is to be stored, or will be stored by the memory sub-system; and”), therefore, adding “or any combination thereof” renders the sentence grammatically incorrect as all workload characteristics are required by the claim.
Appropriate correction is required.
Claims 18, 21, and 23 also recites the phrase “or any combination thereof,” and are objected to for the same reasons as claim 16, as outlined above.
Claim 4, Lines 8-10 recites “…the data corresponding to the workload comprises a quantity of bits that is greater than the TU than a translation unit (TU) size corresponding to the host computing device..” of which “than a translation unit (TU)” should be omitted from the claim and should be --…the data corresponding to the workload comprises a quantity of bits that is greater than the TU 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2013/0145075 A1) hereinafter Huang et al. in further view of Chen et al. (US 2016/0299697 A1) hereinafter Chen et al.
Regarding claim 1, Huang et al. teaches a method, comprising: 
determining, by component of a memory sub-system, a workload executed by the memory sub-system (a “workload on memory” 306 Paragraph [0058] includes “write requests” 304 for writing data to memory 306 Paragraph [0050]); and 
altering a performance attribute of the memory sub-system based, at least in part, on the determined workload by adding a delay to data traffic associated with workloads (“rate adjustment component 320 sets and adjusts that throttling rate for write requests 304 depending upon the workload on memory 306” Paragraph [0058]. Note that throttling, by definition, is slowing down a number of memory operations using the memory device per time period [0007], i.e., adding a delay to the operations).
While Huang et al. teaches determining workloads and altering a performance attribute based on incoming workloads, Huang et al. does not appear to explicitly teach the details of determining workload characteristics corresponding to a workload to be received, or altering a performance attribute based on such workload characteristics. 
	However, Chen et al. specifically teaches determining workload characteristics corresponding to a workload executed by the memory sub-system (a “workload property database” stories properties of the workloads for access Paragraph [0009] wherein such properties include “read/write ratio, a merge ratio, an SSD hit ratio, and a storage block size” Paragraph [0012]), wherein the workload characteristics comprise information indicative of:
whether data corresponding to the workload is aligned or unaligned; 
a length of a data transfer having a variable transfer length protocol; 
an amount of time that the data is to be stored, or will be stored by the memory sub-system; or 
whether the data corresponding to the workload comprises a quantity of bits that is greater than or less than a translation unit (TU) size corresponding to a host computing device couplable to the memory sub-system, or any combination thereof (“storage block size” is a space of a basic physical storage unit and generally, the medium size is 8 KB in use, and for different storage block sizes and condition, the scheduler configuration function may implement a different strategy Paragraph [0041], for example, for OLTP database of a random I/O type, requires storage block size larger than or equal to 8K Paragraph [0046] Note that the broadest reasonable interpretation of the workload characteristics is one of these listed characteristics); and 
altering a performance attribute based, at least in part, on the determined workload characteristics by adding a delay to data traffic associated with workloads that exhibit at least one of the workload characteristics (using information of “each workload queue based on the properties provided from the workload property databased and the received values of the performance parameter,” the values of performance parameter is adjusted so it falls between a performance guarantee and a performance throttling set for the performance parameter, Paragraph [0010]. By controlling wait time for each workload queue via the throttling, the latency may become longer Paragraph [0040]).
Huang et al. and Chen et al., hereinafter HC, both teach adjusting performances based on a workload, therefore they are analogous arts. 
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of HC before the effective filing date of the invention, to modify the teachings of Huang et al. by elaborating on the specific workload characteristics on which alter a performance, as taught by Chen et al.
One of ordinary skill in the art would have been motivated to include elaborating on the specific workload characteristics on which alter a performance because workloads with difference characteristics can be processed with better performance when using different schedulers [0003] of Chen et al., thus, it would be important to determine such workload characteristics to provide such information to schedulers.
Regarding claim 2, HC teaches all of the features with respect to claim 1 as outlined above.
Chen et al. further teaches receiving, by the memory sub-system and responsive to initiation of an operation, the workload characteristics (a “workload property database” stories properties of the workloads for access Paragraph [0009] wherein such properties include “read/write ratio, a merge ratio, an SSD hit ratio, and a storage block size” Paragraph [0012]); and altering the performance attribute of the memory sub-system (using information of “each workload queue based on the properties provided from the workload property databased and the received values of the performance parameter,” the values of performance parameter is adjusted so it falls between a performance guarantee and a performance throttling set for the performance parameter, Paragraph [0010]), and Huang et al. further teaches altering the performance attribute of the memory sub-system to, for a particular sub-set of workload characteristics, dynamically decrease or increase a write speech of the memory sub-system based on the parameters of the incoming write and a history of write activity for a user of the memory sub-system over a drive's deployment lifetime of the memory sub-system (the “throttling rate for write requests 304” is adjusted depending on the workload in memory “to ensure that the average rate of write operations on memory 306 is achieved” Paragraph [0058], for example, the rate adjustment component can “increase the write rate from a previous value to a new value under certain circumstances, such as after a prolonged over-throttling” Paragraph [0059]).
Regarding claim 3, HC teaches all of the features with respect to claim 1 as outlined above.
Chen et al. further teaches receiving, by the memory sub-system and responsive to initiation of an operation, the workload characteristics (a “workload property database” stories properties of the workloads for access Paragraph [0009] wherein such properties include “read/write ratio, a merge ratio, an SSD hit ratio, and a storage block size” Paragraph [0012]) and Huang further teaches altering the performance attribute of the memory sub-system such that for a particular sub-set of workload characteristics, a write speed of the memory sub-system is increased (the “throttling rate for write requests 304” is adjusted depending on the workload in memory “to ensure that the average rate of write operations on memory 306 is achieved” Paragraph [0058], for example, the rate adjustment component can “increase the write rate from a previous value to a new value under certain circumstances, such as after a prolonged over-throttling” Paragraph [0059]).
Regarding claim 4, HC teaches all of the features with respect to claim 1 as outlined above.
Chen et al. further teaches further comprising adding the delay to the data traffic when:
the data corresponding to the workload is unaligned;
a length of a data transfer has greater than a threshold transfer length;
an amount of time that the data is to be stored, or will be stored by the memory sub-system is greater than a threshold period of time; or
the data corresponding to the workload comprises a quantity of bits is greater than the TU than a translation unit (TU) size corresponding to the host computing device, or any combination thereof (“storage block size” is a space of a basic physical storage unit and generally, the medium size is 8 KB in use, and for different storage block sizes and condition, the scheduler configuration function may implement a different strategy Paragraph [0041], for example, for OLTP database of a random I/O type, requires storage block size larger than or equal to 8K Paragraph [0046].
It is noted that the broadest reasonable interpretation of a method claim having contingent limitations (i.e., “when…”) requires only those steps that must be performed and does not include steps that are not required to be performed because the conditions precedent are not met. Examiner suggests amending such contingent limitations to be positively recited in the claim).
Regarding claim 5, HC teaches all of the features with respect to claim 1 as outlined above.
Huang et al. further teaches wherein the performance attribute of the memory sub-system comprises a speed at which an operation invoking the memory sub-system is executed, a delay prior to which an operation invoking the memory sub-system is executed, or both (the “throttling rate for write requests 304” is adjusted [0058] wherein throttling is sending fewer operation to memory over a period [0059]).
Regarding claim 6, HC teaches all of the features with respect to claim 1 as outlined above.
Chen et al. teaches the method further comprising altering the performance attribute of the memory sub-system based, at least in part, by selectively throttling performance of the memory sub-system based on specific types of workloads to be received by the memory sub-system (there are many conditions of workloads which affect the scheduler configuration function Paragraph [0045] and the scheduler configuration function can adjust values of the performance parameter so it falls within a performance guarantee and performance throttling set for the parameter based on, for example, classified workload queue as classified wait time in operation [0043]-[0044]). Huang et al. similarly teaches altering the performance attribute by selectively throttling (a throttling algorithm component can be dynamically adjusted to throttle write requests Paragraph [0057], [0058]).
Regarding claim 7, HC teaches all of the features with respect to claim 6 as outlined above.
Chen et al. further teaches wherein the specific types of workloads are determined based on whether the workload includes sequential writes or random writes (properties of workloads can include “I/O pattern (sequential or random)” Paragraph [0005]), a data transfer size associated with the workload (“storage block size” is a space of a basic physical storage unit and may vary from 4 KB or smaller to 16 MB or larger, and for different storage block sizes and condition, the scheduler configuration function may implement a different strategy Paragraph [0041], for example, a mail server is a random I/O type and requires storage block size smaller than 8K, Paragraph [0047]), a determined age of data to be overwritten in execution of the workload, or endurance conditions set for the memory sub-system, or any combination thereof (the types of workloads are determined by the combination of sequential/random writes and a data transfer size associated with the workload, as outlined above).
Regarding claim 9, HC teaches all of the features with respect to claim 6 as outlined above.
HC further teaches wherein the performance attribute of the memory sub-system can only be altered within a predetermined range or wherein the performance attribute of the memory sub-system does not change based on an amount of use of the memory sub-system, or both (Huang further teaches “throttling rate” can be dynamically adjusted and set to a certain value Paragraph [0065], [0068], and Chen et al. teaches the scheduler configuration function can “adjust values of the performance parameter of the cloud storage system in the future falling between a performance guarantee and a performance throttling set for the performance parameters” Paragraph [0043]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Chen et al. in further view of Levin et al. (US 10,708,129 B1) hereinafter Levin et al.
Regarding claim 8, HC teaches all of the features with respect to claim 6 as outlined above.
HC does not appear to explicitly teach, however, Levin et al. teaches wherein a maximum performance throttling of the memory sub-system is fixed at manufacture of the memory sub-system (a configuration file may be installed or written to memory in which “the restraints or limits set by the first configuration definition may be described as throttling the hardware capabilities of the internet capable device” and “may be generated and installed by the manufacturer or seller of the internet capable device” Column 4, Lines 14-42).
The disclosures of HC and Levin et al., hereinafter HCL, are analogous art to the claimed invention because they are in the same field of endeavor of adjusting system throttling performances.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of HCL before them, to modify the teachings of HC to include the teachings of Levin et al. since both HC teach system throttling performances. Therefore it is applying a known technique (a manufacturer generates and installs a performance throttling limit Column 4, Lines 14-42 of Levin et al.) to a known device (a system that adjusts throttling rates [0058] of Huang et al.) ready for improvement to yield predictable results (a performance throttling limit is installed at manufacturer Column 4, Lines 14-42 of Levin et al.), KSR, MPEP 2143.




Allowable Subject Matter
Claims 16-25 would be allowable if rewritten in accordance with the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 16, the claim recites “…determining workload characteristics corresponding to a workload executed to be received by a memory sub-system, wherein the workload characteristics comprise information indicative of: 
whether data corresponding to the workload is aligned or unaligned; 
a length of a data transfer having a variable transfer length protocol; 
an amount of time that the data is to be stored, or will be stored by the memory sub-system; and 
whether the data corresponding to the workload comprises a quantity of bits that is greater than or less than a translation unit (TU) size corresponding to a host computing device couplable to the memory sub-system; and 
altering a performance attribute of the memory sub-system based, at least in part, on the determined workload characteristics by adding a delay to data traffic associated with workloads that exhibit at least one of the workload characteristics,” which is not taught by the prior art of record.
The closest prior art of record is Huang and Chen. Huang generally teaches determining an executed workload and changing a performance attribute (ie., a throttling rate) based on the determined workload by slowing down a number of operations using the memory device over a certain time period. Chen et al. also teaches altering a performance attribute based on determined workload characteristics by adding a delay to data traffic, also via throttling which controls the wait time for each workload queue. Specifically, Chen teaches that the measured workload characteristic can be whether the data corresponding to the workload comprises a quantity of bits that is greater than or less than a storage block size. Both Huang and Chen fail to explicitly disclose the limitation of altering a performance attribute of the memory sub-system based, at least in part, on the determined workload characteristics by adding a delay to data traffic associated with workloads that exhibit at least one of the workload characteristics, wherein these workload characteristics additionally comprise whether data corresponding to the workload is aligned or unaligned; a length of a data transfer having a variable transfer length protocol; and an amount of time that the data is to be stored, or will be stored by the memory sub-system. Goss (US 2014/00244892 A1) generally teaches  the measured workload characteristics can include whether associated data is expected to require long data retention times, however, also fails to teach altering a performance attribute of the memory sub-system based on the determined workload characteristics, the workload characteristics being the data retention times, by adding a delay to data traffic associated with workloads that exhibit at least one of the workload characteristics. Thus, the prior art, neither individually nor in combination, teach the entirety of the limitations outlined above.
Claims 17-20 depend upon claim 1, and thus, is allowable for at least the same reasons as outlined above.
Claim 21 recites subject matter substantially similar to that as recited in claim 16, and thus, is found to be allowable for the reasons discussed supra. Claims 22-25 depend upon claim 21, and thus, is allowable for at least the same reasons.
Response to Arguments
Applicant’s arguments, filed 6/22/2022, with respect to the rejection(s) of claim(s) 1-9 and 1-25 under 35 USC 103 have been fully considered. 
Regarding the rejection of the claims under Banzhaf, Applicant’s arguments are persuasive. Specifically, Applicants argued that Banzhaf does not adequately teach the limitation of “whether data corresponding to the workload is aligned or unaligned” and “a length of a data transfer having a variable transfer length protocol”. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of prior art Huang and Chen. As noted throughout the Office action, it was pointed out that the broadest reasonable interpretation of the claim applies. For example, in regards to claim 1, the broadest reasonable interpretation of the workload characteristics is at least one of these listed characteristics, but did not require all characteristics.
Claims 16-25 have been indicated as having allowable subject matter, as outlined above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE W BENNER whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE W. BENNER
Primary Examiner
Art Unit 2131

/JANE W BENNER/Primary Examiner, Art Unit 2139